MEMORANDUM **
Gibson, Dunn & Crutcher LLP appeals a district court order requiring it to pay a $10,000 sanction to the court and $92,078.97 in costs to E & J Gallo Winery after a finding of bad faith and vexatious conduct relating to its extrajudicial interference with a third-party deposition. The sanctions payable to the district court are not immediately appealable. Therefore, we dismiss the appeal for lack of jurisdiction because there is no final order. Stanley v. Woodford, 449 F.3d 1060, 1065 (9th Cir.2006).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.